KJM

O

eee

a

Case 1:20-mc-00009-JMS-RT Document1 Filed 01/07/20 Pageiofi PagelD#:1
t x

U.S. Department of Justice

 

United States Attorney

 

District of Hawaii
PJKK Federal Buildi ee ee
Sale ee. UNITED STATES DISTRICT COURT
oN 300 Ala Moana Bivd., Room 6-100 ,
9 | N A [L. Honolulu, Hawaii 96850 DISTRICT OF HAWAI!
: f OFFICE (808) 541-2850 JAN 0 7 2020

FAX (808) 541-2958
at |Lo'clock and2l min?

January 6, 2020 SUE BEITIA, CLERK jr

Deputy Clerk

United States District Court
Clerks Office

300 Ala Moana Blvd. Rm. C-304

Honolulu, HI 96850 "C20-00009 JMS RT

Re: Appointment of Counsel/Henry Malinay
Dear Deputy Clerk:

We are writing to request appointment of counsel for Henry Malinay. Mr. Malinay is
under investigation for mail and wire fraud violations related to the operation of a fraudulent
mortgage relief scam. Attorney Louis Ching was previously retained by Mr. Malinay regarding
this matter, and we have no objection to him continuing on as Mr. Malinay’s appointed counsel.
I understand that you have received a Financial Affidavit from Mr. Ching on behalf of Mr.
Malinay.

We ask that you submit this matter to the Court for the appointment of counsel for Mr.
Malinay at your earliest convenience. Thank you kindly for your time and attention to this
matter.

With best regards,

KENJI M. PRICE
United States Attorney
District of Hawaii

KENNETH M. SORENSON
Assistant U.S. Attorney

Cc: Louis Ching, Esq.
